DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on November 23, 2020, PROSECUSION IS HEREBY REOPENED. New grounds of rejections are set forth below.
To above abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal brief by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increase since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below: 
/IN SUK C BULLOCK/            Supervisory Patent Examiner, Art Unit 1772                                                                                                                                                                                            
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long et al. (US 2015/0099231 A1, hereinafter “Long”).
In regard to claim 1, Long discloses an apparatus includes a separator vessel comprising a mud-gas separator adapted to separate solid and liquid materials from gas (Abstract; paragraph [0004]). 
Long discloses a solid/liquid-gas separator skid (10, Fig. 1; paragraphs [0044]-[0072]) comprising:
(i) A frame structure comprising a skid (12, Fig. 1), a frame (24, Fig. 1), vertical supports (30a, 30b, 30c, and 34d, Fig. 1) and a working platform (26, Fig. 1).  The frame structure, in its entirety that support the solid/liquid-gas separator skid, taught by Long meets the limitation “a frame” recited in claimed invention; and 
(ii) A separator vessel (16, Fig. 1) containing a mud-gas separator (paragraphs [0018]; [0025]; [0057]). In an embodiment, the separator vessel is a single vessel comprised of a separator vessel and containment vessel below (14, Fig. 1) (paragraph [0060]). The disclosure of Long, as depicted in Fig. 1 and as set forth above, teaches the separator vessel (16, Fig. 1) containing a mud-gas separator (paragraphs [0018]; [0025]; [0057]) stands vertically within the frame structure and by mechanically coupled to the frame structure. 

In regard to claim 2, Long discloses an integrated vent line comprising a flame arrestor (18, Fig. 1) and a flare stack (20, Fig. 1) that is integrated into the separator vessel (16, Fig. 1) for separating gas material from the separator vessel (paragraphs [0058]; [0061]).

Long discloses the frame structure comprising a skid (12, Fig. 1), a frame (24, Fig. 1), vertical supports (30a, 30b, 30c, and 34d, Fig. 1) and a working platform (26, Fig. 1) is formed in the shape of a rectangular prism (Fig. 1, Fig. 2, Fig. 3 and Fig. 4).

In regard to claim 6, Long discloses a configuration of a vertical separator wherein a mud gas separator is installed therein (Fig. 1 – Fig. 4; paragraphs [0018]; [0025]; [0057]).

In regard to claim 7, Long discloses the separator vessel (16, Fig. 1) encloses a mud-gas separator contained therein (paragraphs [0018]; [0025]; [0057]) which directs a presence of an outer vessel.  In addition, the separator vessel includes one or more baffles (paragraphs [0053]) which meets the recited separator plates.

Long discloses every limitations recited in claims 1-3 and 6-7 of claimed invention.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US 2015/0099231 A1).
In regard to claim 5, Long discloses the respective sizes of the apparatus (10, Fig. 1) and its components may be scaled accordingly. In an exemplary embodiment, the length and width of the skid (12, Fig. 1) may be about 192 inches and 72 inches, respectively, the height of the flare stack 20 from the horizontal surface on which the skid 12 rests may be about 225 inches, and the height of the working platform 26 from the horizontal surface on which the skid 12 rests may be about 104 inches (paragraph [0072]). This directs the size of the frame structure is controlled/optimized depending on the desired operation capacity, consequently, the recited dimension of the frame is considered optimum or workable ranges achieved by routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEM 2144.05 II. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US 2015/0099231 A1), as applied to claim 1 above, and further in view of Etter et al. (US 4,474,254, hereinafter “Etter”).
In regard to claim 4, as set forth above (see discussions about claim 1), Long discloses a mud-gas separator and system which meets the recited integrated mud gas separator skid.  It is 
Long discloses the apparatus comprising a mud-gas separator is transported and installed at an oil and gas wellsite (paragraphs [0057]; [0066]; [0071]).
Long does not explicitly disclose the feature of one or more tail rolls comprised in the frame.
Etter discloses a portable well drilling mud storage and recirculation unit comprising a mud gas separator (Abstract; Fig. 1). Etter discloses that, in Fig. 1, Fig. 2 and Fig. 2, the mud circulating and storage system 10 is characterized by a self-contained semitrailer having an undercarriage including a frame 12 comprising elongated spaced apart side sills or rail members 13. The rail members 13 are suitably joined to further frame structure including a transverse beam 11 at the forward end and a recessed perimeter frame 15 at the rear end of the trailer and adapted to be supported by a single axle dual wheel, rubber tired bogie 16 (col. 3, lines 2-10). The single axle dual wheel, rubber tired bogie 16 taught by Etter meets the recited one or more tail rolls attached to the frame. 
It is noted that both the Long and Etter discloses a system comprising a mud gas separator for separating gas from mud. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Long to provide the feature of one or more tail rolls comprised in the frame as taught by Etter, because (1) Long discloses the apparatus comprising a mud-gas separator is transported and installed at an oil and gas wellsite (Long, paragraphs [0057]; [0066]; [0071]) and (2) the inclusion of tail rolls comprised in the frame is a known, effective method for mobilizing the drilling mud Etter (Fig. 1 – Fig. 3; col. 3, lines 2-10).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US 2015/0099231 A1), as applied to claim 1 above, and further in view of Nott (US 2015/0040755 A1).
In regard to claims 8 and 9, Long discloses the apparatus comprising a mud-gas separator is equipped with controllers for controlling flame arrestor and/or liquid level in the separator vessel (paragraphs [0062]; [0065]; [0079]; [0080]).
Long does not explicitly disclose the features of power line and control wire or a cable tray extending from a lower end of the frame to an upper end of the frame, or the cable tray extending from a lower end of the frame to an upper end of the frame.
Nott discloses a mud-gas separator for well control and drilling process (Abstract). Nott discloses: (i) a mud-gas separator (#190, Fig. 1) is included in an apparatus (#100, Fig. 1) that is a land-based drilling rig (paragraph [0011]); and (ii) The mud-gas separator (#190, Fig. 1) is fluidly connected to a wellbore (#160, Fig. 1) and a shaker (#195, Fig. 1) (paragraph [0016]).
Nott discloses the mud-gas separator is connected to a sensing control system (#222, Fig. 1) that includes a power line and control wire (Fig. 1 and paragraphs [0036]; [0037]).  The sensing and control system (#222, Fig. 1) includes sparge system valves (#280, Fig. 3), u-tube control valves (#282, Fig. 3), pressure sensors (#284, Fig. 3), a level transducer (#286, Fig. 3), a well return flow meter (#288, Fig. 3), and a controller (#290, Fig. 3) interconnected (paragraph [0037]).  The controller (#290, Fig. 3) taught by Nott meets the cable tray containing one or more of a power line and control wire (i.e., utility cable) as recited. Since the controller (#290, 
It is noted that both the Long and Nott discloses a system comprising a mud gas separator for separating gas from mud in a drilling operation. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Long, in view of Nott, to provide the features of power line and control wire or a cable tray extending from a lower end of the frame to an upper end of the frame, or the cable tray extending from a lower end of the frame to an upper end of the frame, because the inclusion of power line and control wire or a cable tray extending from a lower end of the frame to an upper end of the frame, or the cable tray extending from a lower end of the frame to an upper end of the frame is a known, effective in controlling the drilling mud degasser apparatus and system as taught by Nott (Fig. 1 and paragraphs [0036]; [0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772